Name: Commission Implementing Decision (EU) 2015/349 of 2 March 2015 amending Annex II to Decision 2007/777/EC as regards the entry for the United States in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza following outbreaks in the States of Idaho and California (notified under document C(2015) 1315) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: trade policy;  agricultural activity;  trade;  animal product;  America;  agricultural policy
 Date Published: 2015-03-04

 4.3.2015 EN Official Journal of the European Union L 60/68 COMMISSION IMPLEMENTING DECISION (EU) 2015/349 of 2 March 2015 amending Annex II to Decision 2007/777/EC as regards the entry for the United States in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza following outbreaks in the States of Idaho and California (notified under document C(2015) 1315) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down animal and public health rules for imports into the Union and the transit and storage in the Union of consignments of meat products and treated stomachs, bladders and intestines (the commodities). (2) Part 1 of Annex II to Decision 2007/777/EC describes the areas of third countries for which the introduction into the Union of the commodities is restricted for animal health reasons and for which regionalisation is applied. Part 2 of that Annex sets out a list of third countries or parts thereof from which the introduction into the Union of the commodities is authorised, provided that the commodities have undergone the relevant treatment, as set out in Part 4 of that Annex. (3) The United States is listed in Part 2 of Annex II to Decision 2007/777/EC as a third country from which imports into and transit through the Union of consignments of commodities obtained from poultry, farmed feathered game and wild game birds are authorised from certain parts of its territory depending on the presence of HPAI outbreaks. That regionalisation was recognised by Decision 2007/777/EC, as amended by Commission Implementing Decision (EU) 2015/252 (3), following outbreaks of HPAI in the States of Oregon and Washington. Decision 2007/777/EC provides that those commodities, from the affected areas of the States of Oregon and Washington, may be authorised for introduction into the Union after being subjected to treatment D as set out in Part 4 of Annex II to Decision 2007/777/EC (treatment D). (4) The United States confirmed the presence of HPAI of subtype H5N2 in a poultry flock in the State of Idaho on 20 January 2015 and the presence of HPAI of subtype H5N8 in the State of California on 23 January 2015. The veterinary authorities of the United States immediately suspended issuing veterinary certificates for consignments of the concerned commodities intended for introduction to the Union from those States and part of the State of Oregon, which have been placed under veterinary restrictions in relation to these new outbreaks. The United States has also implemented a stamping-out policy in order to control HPAI and limit its spread. (5) An Agreement between the Union and the United States (4) provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of disease in the Union or in the United States (the Agreement). (6) Based on the presence of HPAI in the States of Idaho and California, commodities obtained from poultry, farmed feathered game and wild game birds from those parts of the abovementioned States and from the part of the State of Oregon that the veterinary authorities of the United States of America have placed under restrictions should undergo at least treatment D in order to prevent the introduction of the HPAI virus into the Union. (7) Part 1 of Annex II to Decision 2007/777/EC should therefore be amended. (8) Decision 2007/777/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 March 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (3) Commission Implementing Decision (EU) 2015/252 of 13 February 2015 amending Annex II to Decision 2007/777/EC as regards the entry for the United States in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza (OJ L 41, 17.2.2015, p. 52). (4) Agreement between the European Community and the Government of the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products, as approved on behalf of the European Community by Council Decision 1998/258/EC (OJ L 118, 21.4.1998, p. 1). ANNEX In Part 1 to Annex II to Decision 2007/777/EC the entry for the United States is replaced by the following: United States US 01/2014 Whole country US-1 01/2014 Whole country of the United States, excluding the area US-2. US-2 01/2014 The area of the United States corresponding to: The whole territory of the State of Washington. Douglas County and Malheur County in the State of Oregon. Canyon County and Payette County in the State of Idaho. Stanislaus County and Tuolumne County in the State of California.